          Case 1:21-mj-00143-RMM Document 7 Filed 02/06/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

v.                                                   CRIMINAL NO. 21-MJ-143 (RMM)

NOLAN B. COOKE,

Defendant.




                            GOVERNMENT’S STATUS REPORT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this status report.

       On January 21, 2021, defendant was arrested on a criminal complaint charging him with

violations of: 18 U.S.C. § 231(a)(3) (Acts during civil disorder); 18 U.S.C. 1752(a)(1) and (2)

(Entering/Remaining on restricted building or grounds and Disorderly/disruptive conduct in or

near restricted buildings or grounds), and 40 U.S.C. § 5104 (e)(2)(D) (Unlawful activities on

Capitol grounds). On January 22, 2021, defendant had his initial appearance in the Southern

District of Texas. Defendant had had his initial appearance in this district on January 28, 2021. At

that time, the case was set for a preliminary hearing on February 11, 2021.

       Government counsel has since spoken with counsel for defendant (Mr. Don Flanary), who

has represented to government counsel that: (1) defense counsel is working on his pro hac vice

motion; (2) once this motion is granted, defense counsel intends to file a waiver of preliminary

hearing and a waiver of the 30-day requirement for indictment under the Speedy Trial Act, 18
         Case 1:21-mj-00143-RMM Document 7 Filed 02/06/21 Page 2 of 2




U.S.C. § 3161(b). Further, with the consent of the government, the defense intends to request that

a status conference be set in this matter on March 10, 2021.


                                     Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney
                                             New York Bar No. 4444188

                                     By:     /s/Jolie F. Zimmerman
                                             Jolie F. Zimmerman
                                             D.C. Bar No. 465110
                                             Assistant U.S. Attorney
                                             United States Attorney’s Office
                                             555 Fourth St., NW
                                             Washington, D.C. 20001
                                             202-252-7220
                                             Jolie.Zimmerman@usdoj.gov




                                                2
